Citation Nr: 0737350	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  02-01 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  The veteran earned the Purple Heart Medal for his 
World War II service.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of August 2004 and December 
2006.  This matter was originally on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.    

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in April 2007; a 
transcript is of record.  In October 2007, the veteran filed 
a motion to advance on the docket.  The Board granted that 
motion in November 2007.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not rebut the 
presumption that the veteran's dizzy spells are connected to 
the blast injury he sustained in combat.


CONCLUSION OF LAW

Dizzy spells are presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303, 3.304(d) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is granting the 
veteran's claim for service connection in its entirety.  
Further discussion of VA's duty to notify and assist, to 
include whether the Board's previous remand directives have 
been satisfied, is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2007).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  Id.  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran testified at his video conference hearing in 
April 2007 that he sustained injury from a bomb blast in 
service and that he had experienced dizziness since then.  
The veteran's account is corroborated by his service medical 
records.  Those records included a clinical record dated in 
January 1944 in which it was reported that the veteran 
sustained various injuries as a result of a bomb explosion.  
Among the injuries reported were moderate concussion and 
deafness in the left ear.  The circumstances of this injury 
and the veteran's receipt of the Purple Heart Medal indicate 
that the veteran engaged in combat with the enemy.  Thus, 
service connection may be presumed based on the veteran's lay 
statements alone.  38 U.S.C.A. § 1154(b) (West 2002), 38 
C.F.R. § 3.304(d) (2007).  

As to whether the presumption of service connection has been 
rebutted, the Board turns to the competent medical evidence.  
The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, but will limit its discussion to the 
most salient and relevant evidence.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The veteran's complaints of dizzy spells are documented 
numerous times in VAMC and private medical records as early 
as October 1979.  Of these, the Board has identified 4 
documents pertaining to the etiology of this disorder.  In 
the first of these, which was dated in September 2001, Dr. 
A.R. reported in a VA neurology consultation that there was 
no evidence of neurological deficit and that the veteran's 
symptoms were most likely due to deconditioning and anxious 
depression.  In the second, a letter from private physician, 
Dr. M.M., dated in June 2005, the doctor stated that the 
veteran's dizziness "may be related" to the explosion, but 
provided no other etiology discussion.  

In the third document, a VA examination report dated in May 
2006, Dr. I.M. stated that the veteran's symptoms consisted 
of unsteadiness upon arising from a sitting position or while 
walking on anything other than level floors.  These symptoms, 
Dr. I.M. explained, represented truncal ataxia secondary to 
poor sensation in the feet, combined with weakness of 
proximal musculature in the lower extremities.  Dr. I.M. 
stated that it was unlikely that any of these symptoms were 
related to the in-service shrapnel wound. 

The fourth document is an independent medical expert opinion 
the Board obtained pursuant to 38 C.F.R. § 20.901.  In that 
opinion, Dr. S.V. specifically addressed the question of 
whether the evidence clearly and convincingly rebutted the 
presumption that his dizzy spells were service-connected, 
answering in the negative.  Dr. S.V. supported his opinion 
with a discussion of the evidence as found in the veteran's 
claims file, including the May 2006 VA examination report and 
numerous entries for dizzy spells, dizziness, and similar 
complaints.  Dr. S.V. also explained that there were a myriad 
of definitions for "dizziness" and that the definition to 
what "dizzy" meant with regards to the veteran was 
"unsteadiness upon arising quickly from a seated position, 
or when walking on a wet, icy, or sloping surface." 

Dr. S.V. concluded that the effect the bomb blast had on the 
dizzy spells may have lessened over the years; however this 
may still be the underlying cause according to Dr. S.V.  Dr. 
S.V. acknowledged that the dizzy spells may be exacerbated by 
other current ongoing medical conditions such as cardiac 
disease, cardiac arrhythmia, and peripheral neuropathy.  
These other medical conditions, Dr. S.V. explained, could all 
affect or cause the symptoms the veteran was currently 
having, but that one could not discount the potential that 
the bomb blast had on initially producing these symptoms.

Based on a review of these 4 documents, the Board finds that 
the presumption of service connection has not been rebutted.  
Dr. M.M.'s letter, while insufficient to grant service 
connection, is favorable to the veteran and thus, does not 
rebut the service connection presumption.  Although the 
neurology consultation and VA examination report shed doubt 
on the existence of a nexus between the in-service injury and 
the current dizziness symptoms, in neither did the physicians 
address the presumption issue.  If the veteran had not 
engaged in combat with the enemy, these documents would 
certainly be entitled to more weight.  Here, however, the 
veteran is entitled to the presumption and the Board weighs 
these documents accordingly.  

In the independent medical expert opinion the physician 
specifically addressed the issue pertinent to this appeal: 
whether the evidence clearly and convincingly rebutted 
veteran's lay statements that his dizzy spells were connected 
to his active duty service.  That physician included a 
thorough discussion of the veteran's claims file and provided 
reasoning for his conclusion.  It is highly probative to the 
issue at hand and weighs heavily in favor of the veteran.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
consideration of the above, the Board finds that the 
independent medical expert opinion is not outweighed by 
evidence to the contrary.




ORDER

Service connection for a chronic disorder manifested by dizzy 
spells is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


